DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7, 19, 20 are objected to because of the following informalities:  
Claim 7, line 1, “a method” should read “the method”.  
Claim 19, line 4, “one processor to::” should read “one processor to:”
Claim 20, line 2, “one processor to::” should read “one processor to:”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "about" (“about 70%-80%”; “about 20%-30%”; etc.) in claims 1, 11, 12, 13, 19, 20 is not defined by the claim, the specification does not provide a standard for ascertaining the requisite 
Claims 2-11, 14-18 inherit and do not remedy the deficiencies of independent claims 1 and 11.
Claim 8 contains the trademark/trade name USEARCH, QIIME and MOTHUR. Claim 9 contains the trademark/trade name IlluminaTM. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name, thus is indefinite.

Claim 10 recites the limitation "the total nucleic acid" line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13, 19-20 are directed to a mental process. 
The proper analysis for compliance of claims reciting a judicial exception under 35 U.S.C. 101 is found in MPEP 2106, which sets forth a subject matter eligibility test (see flow chart, MPEP 2106 (III)). 



With regard to step 2A, Prong 1 (see MPEP 2106.04(II)(A)), claim 1-13, 19-20 are directed to a mental process, as discussed above, as the claims recite the steps of “ranking”, “delineating”, “re-mapping”, and “assigning”, which are understood to be able to performed in the human mind, or using a pen and paper by human.

Regarding step 2A, Prong 2, claim 1-13, 19-20 recite the additional elements of: 
“obtaining a relative abundance value of each of qualified sequences of a phylogenetically informative gene in microorganisms contained in the sample, wherein the total relative abundance of all qualified sequences is 100%”. 
“obtaining a sample, which comprises microorganisms each of which comprises a
phylogenetically information gene”
“obtaining raw sequence reads of the phylogenetically informative gene of the
microorganisms in the sample using a PCR-based high-throughput sequencing technique”
“processing the raw sequence reads to obtain assembled, fully-length qualified
Sequences”
The additional element do not integrate the judicial exception into a practical application, because the “obtaining” step is merely a step of gathering data, i.e. a pre-solution activity (see MPEP 2106.05(f)). 


Guo et al. (PLOS ONE, 2013) teaches a method of taxonomic classification (Abstract), comprising obtaining a sample, which comprises microorganisms each of which comprises a phylogenetically informative gene (pg 2, col 2, para 4-pg 4, col 1, para 1); obtaining raw sequence reads of the phylogenetically informative gene of the microorganisms in the sample using a PCR-based high-throughput sequencing technique (pg 2, col 2, para 4-pg 4, col 1, para 2), processing the raw sequence reads to obtain assembled, fully-length qualified sequences (pg 4, col 1, para 2). 
Morgan et al. (PLOS ONE, 2013) teaches obtaining a relative abundance value of each of qualified sequences of a phylogenetically informative gene in microorganisms contained in the sample, wherein the total relative abundance of all qualified sequences is 100% (Abstract, para 3, col 1, para 2; relative abundance of the filtered sequences of 16 rRNAs is obtained, the total of relative abundance values generally sums up to 100%).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONNIE TSUN YING LAU whose telephone number is (571)272-7346. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B.L./               Examiner, Art Unit 1637                                                                                                                                                                                         
/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637